On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Bernard Eugene Reisman, Registration No. 0015980.
The court coming now to consider its order of November 7, 1990, suspending respondent Bernard Eugene Reisman from the practice of law in Ohio for a period of one year pursuant to Gov.Bar R. V(7)(e) finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(24). Therefore,
IT IS ORDERED by the court that Bernard Eugene Reisman be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov.Bar R. VI.
For earlier case, see Disciplinary Counsel v. Reisman (1990), 55 Ohio St.3d 21, 562 N.E.2d 1382.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.